UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
CONTINTENTAL TRANSFERT TECHNIQUE )
LIMITED,                                  )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                Civil Action No. 08-2026 (PLF)
                                          )
FEDERAL GOVERNMENT OF NIGERIA, et al., )
                                          )
            Defendants.                   )
__________________________________________)


                                            ORDER

              For the reasons given in the Opinion issued this same day, it is hereby

              ORDERED that [10] the plaintiff’s motion for default judgment is DENIED as

moot; it is

              FURTHER ORDERED that [24] the defendants’ motion to vacate the Clerk’s

entry of default is GRANTED; it is

              FURTHER ORDERED that [24] the defendants’ motion to dismiss the original

complaint is DENIED as moot; it is

              FURTHER ORDERED that [32] the defendants’ motion to dismiss the amended

complaint is DENIED; and it is
              FURTHER ORDERED that, to the extent it seeks dismissal of the plaintiff’s

second claim for relief on the ground that the judgment sought to be enforced was obtained by

fraud, the defendants’ motion to dismiss [24] is converted into a motion for summary judgment

and DENIED.

              SO ORDERED.


                                            /s/
                                            PAUL L. FRIEDMAN
                                            United States District Judge
DATE: March 23, 2010




                                               2